UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 97-1048



LOIS E. MCKINNEY,

                                              Plaintiff - Appellant,

           versus


MOTEL 6,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-96-476-R)


Submitted:   April 14, 1998                 Decided:   June 22, 1998


Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lois E. McKinney, Appellant Pro Se. Michael Frank Marino, Eric
Anthony Welter, REED, SMITH, SHAW & MCCLAY, McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lois McKinney appeals the district court’s order denying

relief on her employment discrimination action after a jury trial.

McKinney was terminated from employment as the general manager of

the Motel 6 in Sandston, Virginia. She contends that her ter-

mination was based on her gender, while Motel 6 asserts that she

was terminated based on an undue number of customer complaints and

on her failure to properly maintain and operate the motel.*

     McKinney was a member of a protected class, and after her

termination the general manager position was filled by someone

outside of that class. However, there is no evidence in the record

from which to conclude that McKinney was performing her job in a

satisfactory manner, or that the reasons for her termination prof-

fered by Motel 6 were a pretext for discrimination. See Texas Dep’t

of Community Affairs v. Burdine, 450 U.S. 248, 252-56 (1981);

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Fur-

ther, the district court did not abuse its discretion in refusing

to admit evidence regarding the alleged misconduct of McKinney’s




     *
       McKinney failed to provide the court with a transcript of
the trial, so our review is necessarily limited by the sparse
nature of the record. In any event, the jury’s verdict was un-
doubtedly based on its view of the weight of the evidence and the
credibility of the witnesses, and those findings are not review-
able. See, e.g., DeJarnette v. Corning, Inc., 133 F.3d 293, 297
(4th Cir. 1998).


                                2
successor because that evidence was irrelevant. See Fed. R. Evid.

402.

       Because McKinney did not carry her burden of showing that her

termination was based on discrimination, we affirm. See St. Mary’s

Honor Ctr. v. Hicks, 509 U.S. 502, 507-08 (1993). We dispense with

oral   argument   because   argument   would   not   aid   the   decisional

process.




                                                                   AFFIRMED




                                   3